OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of Florida, dated July 17, *2711997, the respondent was suspended from the practice of law in that State for one year.
On August 27, 1997, the Grievance Committee served the respondent with a notice pursuant to 22 NYCRR 691.3 (d), informing him of his right to offer certain defenses to the imposition of discipline by the State of New York. In his verified statement, dated September 26, 1997, the respondent asserted that the imposition of extended discipline by this Court would be unjust and requested a hearing. By order of this Court dated December 5, 1997, the Grievance Committee’s motion was held in abeyance, pending a hearing pursuant to 22 NYCRR 691.3 (d), and the Honorable Francis X. Egitto was appointed as Special Referee to hear and report. A hearing was conducted on March 3, 1998.
The Special Referee found no reason why the imposition of discipline by this Court would be unjust. The Grievance Committee now moves to confirm the Special Referee’s report and to impose such discipline in New York as the Court deems appropriate. The respondent also moves to confirm the Special Referee’s report and to suspend him for one year, nunc pro tunc to August 17, 1997, the effective date of his Florida suspension.
Based on the evidence adduced, including the decision of the Florida Supreme Court, the report of the Florida Referee, the respondent’s testimony, and the exhibits introduced, we conclude that the Special Referee’s determination was proper.
Under the circumstances of this case, the respondent is suspended from the practice of law in New York for two years, effective September 17, 1998.
Mangano, P. J., Bracken, Rosenblatt, Miller and O’Brien, JJ., concur.
Ordered that the motions by the petitioner and the respondent’s motion are granted; and it is further,
Ordered that pursuant to 22 NYCRR 691.3, the respondent, Keith M. Krasnove, is suspended from the practice of law in New York for a period of two years, effective September 17,
1998, and continuing until further order of this Court; and it is further,
Ordered that the respondent shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this Court, the *272respondent, Keith M. Krasnove, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.